Citation Nr: 0429255	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  99-02 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to April 
1946 and from September 1950 to August 1957.  The veteran 
died in June 1998.  The appellant is veteran's surviving 
spouse.

The matters come before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT


1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in June 1998. The death certificate 
lists the cause of death as pneumonia.  Dementia was listed 
as another significant condition-condition contributing to 
death but not resulting in the underlying cause of death.  

3.  At that time of his death, service connection was in 
effect for bilateral cataracts and a scar of the left side of 
the face from a tumor excision.  

4.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
period of active duty service.

5.  The evidence of record does not reveal that the veteran 
was completely disabled until 1992.


CONCLUSION OF LAW

1.Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312, 3.156, 
3.159 (West 2004).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant and her representative have been provided with 
a copy of the appealed August 1998 rating decision, a January 
1999 statement of the case (SOC), and a supplemental 
statements of the case (SSOC) dated in October 2001 and June 
2003 that discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the appellant to prevail on her claims.  

In addition, in January 2001 and March 2001 letters, the RO 
notified the appellant of the evidence needed to substantiate 
her claims, and offered to assist her in obtaining any 
relevant evidence.  These letters gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The appellant was also informed of what 
she could do to help with her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letters dated in January 2001 
and March 2001 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in June 1998.  Thereafter, 
the RO issued a rating decision in August 1998.  In January 
2001 and March 2001, the RO provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate her claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in January 2001 and March 
2001 was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a SSOC was mailed to the appellant in October 2001 and again 
in June 2003.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, VA examination reports, and an expert 
opinion report.  The appellant has not identified any 
additional evidence pertinent to her claim, not already of 
record, and there are no additional records to obtain.  
Moreover, as noted above, the appellant has been informed of 
the type of evidence necessary to substantiate her claim, as 
well as the respective responsibilities of herself and VA as 
it pertains to her claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Analysis

1. Cause of Death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R.     § 3.312(a).  A disability is 
the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R.         § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  Service 
medical records reveal only one bout with pneumonia in 
December 1943.  Otherwise the veteran was treated for colds 
and associated symptomatology in January 1943, November 1943, 
October 1950, February 1951 and in March 1955.

The veteran died in June 1998. The death certificate lists 
the cause of death as pneumonia of two weeks' duration.  
Dementia was listed as an other significant condition-
condition contributing to death but not resulting in the 
underlying cause of death.  At that time of his death, 
service connection was in effect for bilateral cataracts and 
a scar of the left side of the face from a tumor excision.  
An August 1998 rating decision denied service connection for 
the cause of the veteran's death because there was no 
evidence of a chronic pulmonary or cardiovascular disorder in 
service nor within a year from release from service, 
additionally there was no evidence that his service connected 
conditions caused or materially contributed to his death.

The appellant has presented a June 1998 statement from a 
private physician, Dr. L., asserting that he had treated the 
veteran since November 1997 and that the veteran had been 
wheelchair bound since that date.  As to the veteran being 
wheelchair bound the physician asserted that he believed this 
was so due to the veteran's long standing blindness coupled 
with dementia due to multiple strokes.  The veteran's 
treatment had "steadily worsened , due to his vascular 
disease (with a new recent stroke) and his dementia."  At 
that time, the veteran was battling pneumonia and was not 
expected to recover from it.  Dr. L. provided a March 1999 
statement with regards to the veteran's diabetes stating that 
the veteran was confined to his wheelchair due to his 
blindness compounded by dementia.  He further stated that, 
although VA records show that the veteran had mild diabetes, 
he was not actively treated for it and it did not cause him 
current disability while he was under Dr. L's care.  The 
Board notes that neither of Dr. L's statements addressed the 
issue of whether the veteran's cause of death was related to 
his period of service.

The claims folder was presented for a VA medical opinion in 
January 2000.  The examiner asserted that the evidence 
revealed the removal a mixed left parotid tumor in April 
1946.  In April 1957 the veteran consulted with neurology due 
to pain in the left side of the face.  At that time he did 
have some hypoesthesia of the left side of he face and 
diminished blinking of the left eye.  There was some 
subjective visual acuity mentioned at the time although there 
was no gross visual field defects noted.  Upon review, the 
examiner asserted that he saw no specific information 
suggesting vascular injury, which would have contributed to 
CVA or dementia.  It appears from the records that the loss 
of total functional vision seemed to occur around 1992, 
although there appeared to be significant dementia at that 
point, which may have made it difficult to get an accurate 
subjective visual testing.  The  examiner's assessment was 
"there is no clear evidence in the C-file which would link 
the veteran's parotid surgery with subsequent vascular injury 
or subsequent CVAs and similarly no evidence linking the 
parotid surgery to the veteran's dementia.  Because the 
stroke would not be considered to be related to the parotid 
gland, the issues of relationship of the dementia to the 
veteran's subsequent death would not be relevant.  From the 
information available, it would appear that it was around 
1992 that, at least from the clinical records, the veteran 
was felt to have lost all functional vision."

The claims folder was again presented in April 2001 for a VA 
opinion.  Upon reviewing the veteran's medical history the 
examiner asserted that the veteran had documented pneumonia 
and then he had upper respiratory infections and flu-like 
conditions, but these did not result every time in pneumonia.  
His recurrence of pneumonia started after he had developed 
chronic illness with dementia and stroke related dementia and 
that many times resulted in aspiration pneumonia and finally 
the veteran's demise.  His significant other condition was a 
mixed tumors, which recurred only once and then subsided 
after the surgery resulting in similar problems in relation 
to the areas, but not the pneumonia.  His septal problems for 
which surgery was performed was correctional to the extent 
and did not result in any further epistaxis or postnasal 
aspiration situations that were cited in his charts.  The 
aspirations were after the onset of the stroke related 
dementia.  "The opinion of this examiner is that his 
recurrent pneumonias in later life were more related to the 
aspiration episodes and generalized diminished nutritional 
and debilitated status rather than continuing from the time 
of service related pneumonia."

Finally, the Board requested an additional independent 
medical opinion in March 2004.  The expert opinion was 
rendered in April 2004.  The examiner opined that the in-
service episodes of pneumonia and/or upper respiratory 
infection did not in any way cause or contribute to the 
veteran's death.  The examiner also held that it was not at 
least as likely as not that the veteran's service connected 
status post parotid excision tumor and it's resulting scar 
contributed substantially or materially to cause of death or 
that there was a causal relationship between the service 
connected disability and the cause of death, including 
whether the veteran's parotid surgery and resulting scar 
caused any stroke suffered by the veteran.  The examiner 
stated that the veteran suffered from progressive 
cerebrovascular disease with multiple strokes.  "I feel that 
his previous parotid surgery did not cause or contribute to 
cerebrovascular disease."

Accordingly, the Board finds that there is no medical 
evidence of record that relates the veteran's cause of death 
to his period of active service.  The appellant's personal 
opinion, offered without the benefit of medical training or 
expertise, is not competent evidence required to determine an 
etiologic relationship between the cause of the veteran's 
death and service.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.   Accordingly, the appeal is denied.

In conclusion, the Board finds that the evidence for and 
against the appellant's claim is not so evenly balanced as to 
require resolution of doubt in her favor.  38 U.S.C.A. § 
5107(b).  There is simply no competent evidence linking the 
cause of the veteran's death to any service-connected 
disability or to his period of active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A.       §§ 1110, 1310, 5107(b); 
38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312.

II.  DIC benefits under 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service- 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced judicial 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A.           § 1311(a)(2) (veteran required to have 
been rated totally disabled for a continuous period of eight 
years prior to death), the implementing regulation, 38 C.F.R.            
§ 20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening "hypothetical entitlement" claims.  
Id. at 1379-80.

The record shows that the service connection was in effect 
for bilateral cataracts and a scar of the left side of the 
face from a tumor excision.  A December 1993 rating decision 
awarded a combined 60 percent disability rating from October 
1990.  However, the veteran's condition worsened and a 100 
percent rating was assigned on that basis, effective from May 
1992 until his death.  The veteran died in June 1998.

The Board acknowledges the appellant's son's March 1999 
statement that the veteran may have been rated 100 percent 
disabled for only 6 years prior to his death but that his 
condition had been relatively the same for 15 years prior to 
his death.   However, the Board is bound by the various 
rating decisions during the last several years of the 
veteran's life that established increasing ratings for his 
service-connected disabilities and, eventually, a total 
disability rating.  38 C.F.R. § 20.1106.

However, because, as noted above, the veteran was not 
continuously rated 100 percent disabled for the 10 years 
immediately preceding his death and because neither of the 
other two criteria set forth in § 1318 is applicable, DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are 
precluded by law.

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.


ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



